DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trang et al [US 2016/0379459]
Claim 1.   A vehicle alert system and method (child safety alert system, see Fig. 1, abstract), comprising: a housing configured to rest beneath of a car seat, wherein the housing is flat (the alert system 100 or 300 may include any of a variety of components 101, for example, formed into a device. The components 101 may be formed so that they are coupled together in a desired fashion, for example being housed in a liquid-tight pad or cushion 306 that may be coupled to or attached to a child safety seat. The components 101 may be formed in a thin fashion so as to be placed beneath or within padding/cushion 306 in the child safety seat or on top of padding of the child safety seat, as desired, and may be such that the comfort and safety features and functionality of the child safety seat are not affected or impacted (see Figs. 1, 3, para [0023, 0039]); a sensor disposed within the housing configured to detect weight (the housing/pad 
a USB port disposed on an end of a power cord retractably disposed within the housing, wherein the USB port is positioned exterior to the housing the housing/pad variety components 101 include a UPS power, see para [0023, 0049]) a power adapter configured to connect to the USB port;
a second power course, such as a cube-and-prong power adapter configured to connect to the USB port (the connection to external USP power supply 702 and a battery, Fig. 7, para [0049]);
wherein the GPS transceiver, wireless transmitter, are operably connected to one another; a portable electronic device (the mobile communication device 110 such as a cellular phone, see Fig. 1, para [0006, 0028]) having a logic configured to:
receive and display a first reminder after a first predetermined amount of time (the mobile device 110 receives and displays at least one alert signal to the mobile device within a specific amount of time, see para [0006, 0028]);
receive and display a second reminder/alert after a second predetermined amount of time (the one, other or second alerts sent intermittently at predetermined intervals or for any amount of time, see para [0006, 0033]),
wherein the second reminder/alert is both an audible and physical alert (one of the or second alerts includes the audible and vibration alerts, see para [0033]);
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Copulos discloses the system for reminding a user of an infant's presence comprises a processor to provide instructions including at least one reminder of the infant's presence, the identity of a primary individual to receive at least one reminder; at least one period of time to commence the sending of a notification, an interval period of time, among others.	[US 2017/0323549]
Kvols discloses the electromagnetically shielded enclosure/housing for personal electronic device security, comprising a lower enclosure having a receiving space for at least one electronic devices disposed on a base portion of the lower enclosure.   A wireless charging element is configured on the lower enclosure for wirelessly charging to provide power to at least one electronic device.	[US 2016/0372948]
Seo et al discloses all electronic components and sensors are disposed within the flexible apparatus.	[US 2014/0055345]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
06/22/2921